DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3, 6, 9, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. (US 2016/0092005, “Toyoshima”) in view of Bellman et al. (US 2016/0324016, “Bellman”).
Regarding claims 1 and 2, Toyoshima teaches a display device having an optical stack or laminate including a window (e.g., Fig. 1, layer 62, [0069]), a polarizing layer (e.g., Fig. 1, layer 52, [0069]), and a touch sensor layer on or adjacent to the window ([0059], capacitive touch sensor layer).	Toyoshima fails to specifically teach that the optical stack structure has an amended toughness reading on that presently claimed. In the same field of endeavor of laminate optical stacks for use in display devices (e.g., [0003], [0004]), Bellman teaches a laminate structure wherein the layers has a stress and strain at fracture such that they would each have an amended toughness of greater than 400 MPa (see, e.g., [0071], [0072], describing high strain to failure ratios, and compressive stresses of greater than 500 MPa, [0081], [0082], thus having an amended toughness of, e.g., within the claimed range of from 400 to 1000 MPa%). Bellman teaches that these features are useful in providing a laminate cover having adequate protection from scratches or surface damage for use in display devices ([0082], [0077], [0071], [0072], and [0004]). It therefore would have been obvious to have adjusted the strain and stress at failure properties of the laminate stack of Toyoshima to within the ranges described by Bellman in order to provide a laminate cover having adequate protection from scratches or surface damage for use in display devices (Bellman, [0082], [0077], [0071], [0072], and [0004]).
Regarding claim 3, Toyoshima teaches the inclusion of a resin substrate film (e.g., Fig. 1, layer 62, [0074], [0075]) and may include a hard coat layer over the substrate ([0069], Fig. 1, hard coat layer 63, 61).
Regarding claim 6, Toyoshima additionally teaches that the window may have a hardness of greater than HB, and thus greater than 3H ([0095]).
Regarding claim 9, Toyoshima additionally teaches that the polarizing layer may be a stretched film (e.g., [0151]) and may include a protective film on one side of the polarizer ([0151]).
Regarding claim 13, Toyoshima additionally teaches that an electrode layer may be included on a window or polarizing layer (e.g., Fig. 1, conductive electrode layers 70 and 50 attached to substrate 60, [0045], [0046]).
Regarding claim 14, Toyoshima additionally teaches that the electrode or conductive layer may have a resistivity of from 100 to 1000 ohms/square ([0067])
Regarding claims 18-20, Toyoshima teaches that the electrode layer may be on either side of the polarizer (see Fig. 1, 70, 50, polarizing plate 40, and see Fig. 2, [0045], [0046], and [0114] – [0120]) and that the device may comprise an image display panel (e.g., Figs 1, 2, layer 20, [0115], [0046]).

Claims 4, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Bellman as applied to claim 1, above, and further in view of Tasaka et al. (US 2003/0020208, “Tasaka”).
Regarding claim 4, Toyoshima fails to specifically teach the amended toughness of the window.  In the same field of endeavor of substrate films for use in display devices (e.g., [0002], [0003]), Tasaka teaches a cellulose film having an amended toughness on the range of greater than 10,000 MPa% (see, e.g., [0353] – [0355], wherein the film may have a fracture point stress of up to 200 MPa and a elongation percentage of up to 60%, and thus have an amended toughness of greater than 12000 
Regarding claim 5, Toyoshima additionally teaches that the window may include ultraviolet absorbers designed to limit the transmission of UV light through the films ([0083]). Additionally, Tasaka teaches that the transmittance for an optical film in a display in the UV range of wavelength around 380 nm and having UV absorbers in the film should be less than 10% ([0342], [0255], [0251]).
Regarding claim 17, modified Toyoshima fails to specifically teach the transmittance of the various layers however Tasaka teaches that transmittance in the visible wavelengths should be optimized as high as possible, including to within the range of 85 to 100% in order to provide good light transmission in a display device ([0342]). It therefore would have been obvious to have adjusted the transmission of the layers to within this range in order to provide good light transmission in a display device ([0342] and see, e.g., [0512], [0513]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Bellman as applied to claim 1, above, and further in view of Lee et al. (US 2017/0028677, “Lee”).
Regarding claim 7, Toyoshima fails to specifically teach the Martens hardness of the window or substrate layer. In the same field of endeavor of window films for use in display devices (e.g., [0005]), Lee teaches a window having a high Martens hardness of 150 to 300 N/mm in order to improve hardness and flexibility of the window film ([0036]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the Martens hardness of the window film to within this range in order to improve hardness and flexibility of the window film ([0036]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Bellman as applied to claim 1, above, and further in view of Suzuki (US 2009/0081387, “Suzuki”).
Regarding claim 8, Toyoshima teaches that the window may have a contact with water angle of from about 10 to 50 degrees ([0098]). In the same field of endeavor of substrate films for use in display devices (e.g., [0003]), Suzuki teaches that, for example, cellulose ester films should have a coefficient of friction on the range of less than 0.3 in order to improve sliding ability of the film so as to improve and stabilize the winding ability of the films during processing ([0106], [0290]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the coefficient of friction of the film to less than 0.3 in order to improve sliding ability of the film so as to improve and stabilize the winding ability of the films during processing ([0106], [0290]). Such properties for a film would read on the claimed equation 2 (e.g., for a film having a water contact angle of 50 degrees, and a coefficient of friction of 0.12, the resultant product according to equation 2 would be less than 2.5/degree). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Bellman as applied to claim 1, above, and further in view of Miyatake et al. (US 2007/0206282, “Miyatake”).
Regarding claims 10 and 11, while Toyoshima teaches the inclusion of a polarizer, Toyoshima fails to teach the polarization degree and transmittance of that polarizer. In the same field of endeavor of optical films for use in display devices (e.g., [0002]), Miyatake teaches a polarizing film having a polarization degree of greater than 95% (e.g., [0029]) and a light transmittance of greater than 43% 
Regarding claim 12, modified Toyoshima (Miyatake) teaches that the polarizer may be made of polyvinyl alcohol, as is typical in the art ([0051], [0006]) and that the thickness of the polarizer may be from 10 to 500 micrometers ([0088]). Such PVA type polarizers are described as being suitable in the present invention (see present specification at [0112] and Examples 1-5, describing common PVA type polarizers as suitable for use as a polarizer of the present invention and thus considered to have the presently claimed contractile force). It would therefore be expected that the film has a contractile force of less than 1.5 N and additionally that it would have been obvious to have suppressed the contractile force of the polarizer in order to reduce curling within the device itself. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Bellman as applied to claim 13, above, and further in view of Fujino et al. (US 2017/0045645, “Fujino”).
Regarding claims 15 and 16, Toyoshima fails to specifically teach the claimed surface roughness and refractive index values of the conductive film. In the same field of endeavor of conductive films for use in touch screen applications ([0002]), Fujino teaches that the surface roughness of a conductive layer may be less than 1.5 nm in order to keep the specific resistance of the layer low ([0060]). Fujino teaches that the refractive index of the conductive layer should be between 1.89 and 2.2 in order to provide a conductive film having good transparency ([0037]). It therefore would have been obvious to have adjusted the surface roughness and resistivity values of the conductive film of Toyoshima to within the ranges taught by Fujino in order to improve the resistance and transparency of the layer (Fujino, [0060], [0037]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782